BYERS, District Judge.
The claimant’s ferryboat Hopateong collided with the libellant’s barge No. 466, on January 20,1927, and the libel was filed over 5% years later, namely, on August 22, 1932.
There is no question concerning liability, because the ferry was proceeding in a fog at half speed, i. e., 4 miles an hour, which was too fast to enable her to stop within the limit of visibility, which was about 100 feet; she was bound for her pier in Hoboken, from 23rd street, New York, and encountered the No. 466 at the end of the 5th street pier about 750 yards up-river from the D. L. & W. Terminal.
The No. 466 lay outside 4 other barges, bow up-stream, and the impact was on the port side of the bow, i. e., about head on. The barge was covered, and the bargee testified that on hearing the Hopatcong’s fog signal, he answered by hammering with a stick on an old dishpan four or five times, while standing in a doorway of his housing. That he used the dishpan ordinarily around the stove, for ashes. Why he avoided a station at the bow from which to make himself heard, has not been disclosed. His barge was carrying a cargo of apples, and having in mind the time of year, it is thought that the stove was in use, and that the dishpan was probably also serving its accustomed purpose, which would somewhat restrict its functions as a medium of reverberations.
Not to be too pointed on the subject, it is believed that the requirements stated in The Jersey Central (C. C. A.) 221 F. 625, and The Youngstown (C. C. A.) 40 F.(2d) 420, have been met by libellant’s evidence.
There was certainly nothing precipitate about the filing of the libel and consequently interest will not follow the award of half damages to the libellant. Settle decree.